POWER OIL & GAS INC. 4620 Manilla Road SE Calgary, AlbertaT2G 4B7 PROXY 2010 ANNUAL GENERAL MEETING THIS PROXY IS SOLICITED BY THE MANAGEMENT OF THE COMPANY The undersigned shareholder of Power Oil & Gas Inc. (“the Company”) appoints Pratt Barndollar, director, or failing him, as proxyholder on behalf of the undersigned to attend the Annual General Meeting (the “Meeting”) of the Company’s shareholders to be held on August 25, 2010 and any adjournment thereof, to act on behalf of and to vote the shares of the undersigned and to cast the number of votes the undersigned would be entitled to cast if personally present regarding the matters specified below. The shares represented by this Proxy will be voted or withheld from voting in accordance with the instructions of the undersigned shareholder and, if a choice is specified with respect to any matter to be acted on, the shares will be voted or withheld from voting accordingly.Where no choice is specified or where both choices are specified in respect of any matter to be acted on, the shares represented will be voted in favour of all matters.This Proxy gives the person named as nominee discretionary authority regarding amendments or variations to matters identified in the Notice of Meeting and other matters that may properly come before the Meeting. Voting Choices on
